Citation Nr: 1023156	
Decision Date: 06/22/10    Archive Date: 07/01/10

DOCKET NO.  07-31 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for hypertension.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1972 to May 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in May 2006 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas.

In March 2010, the Veteran testified at a personal hearing 
before the undersigned, sitting at the RO.  A transcript of 
the hearing is associated with the claims file.

The Veteran also submitted additional evidence consisting of 
multiple VA treatment records from the Chicago, Dallas, and 
New York VA medical centers.  See 38 C.F.R. § 20.1304 (2009).  
The Board notes that the Veteran waived agency of original 
jurisdiction (AOJ) consideration of such evidence.  Id.  
Therefore, the Board may properly consider such evidence in 
rendering its decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

Although cognizant of the delay that will result, the Board 
finds that a remand is necessary for further development of 
the claim.  Specifically, the Veteran testified at his 
hearing that he was hospitalized at the Chicago VA Medical 
Center in 1997.  Records from the Chicago VAMC dated in 2003 
and 2004 are in the claims file; however, there is no 
indication that any efforts were made by the AOJ to obtain 
treatment records from the Chicago VAMC from 1997.  The 
earliest treatment record from any VA facility is from 2001.  
Thus, all VA treatment records from the Chicago VAMC dated 
from 1997 onward must be obtained.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992) (records generated by VA facilities that may have 
an impact on the adjudication of a claim are considered in 
the constructive possession of VA adjudicators during the 
consideration of a claim, regardless of whether those records 
are physically on file).  

Accordingly, the case is REMANDED for the following action:

1.	Request all VA treatment records for 
the Veteran from the Chicago VAMC dated 
prior to 2003, to include the year 
1997.  If the records have been 
archived, efforts should be made to 
retrieve them.  All requests and 
responses, positive and negative, 
should be associated with the claims 
file. 

2.	After completing the above action and 
any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
preceding paragraphs, the Veteran's 
claim should be readjudicated, to 
include all evidence received since the 
June 2007 supplemental statement of the 
case.  If the claim remains denied, the 
Veteran and his representative, if any, 
should be issued another supplemental 
statement of the case.  An appropriate 
period of time should be allowed for 
response.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


